Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter (2011/0190907A1).

In regard to claim 2, Porter discloses a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 200 implantable into bone 80 and defining a longitudinal length, 
the bone anchor 200 including a male end (at 202 is both male and female) configured to extend from the bone 80 along the longitudinal length (fig 1A); 
a prosthetic interface 100 configured for implantation external to the bone (fig 1A) and configured to receive the male end of the bone anchor 200 (see fig 1A; 202 fits within 102 of 100) to secure the prosthetic interface 100 to the bone anchor 200 (fig 1A); 
and a connector 520 releasably securable directly to the prosthetic interface 100 (connects to 104 of 100), the connector 520 configured to connect to a prosthetic [0037: can be installed in series with a prosthetic device) or to a failsafe external to the bone and external to soft tissue (fig 1A; external to soft tissue).
In regard to claim 7, Porter discloses the transcutaneous device of claim 2, and further discloses the prosthetic interface 100 is configured for soft tissue ingrowth and vascularization after implantation.  (claim 15: done structure has a pore size ranging from about 100 to about 600 microns; the dome-shaped structure is 102 of 100 in figure 1A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (2011/0190907A1) in view of Lancieux (2012/0237900A1).

In regard to claim 3, Porter meets the claim limitations as discussed in the rejection of claim 2, but does not teach a tapered interference fit between the prosthetic interface and the bone anchor.
Lancieuz teaches an osseointegrated implant with a tapered interference fit between components [0034].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Lancieux’s attachment between the interface and bone anchor of Porter through functional substitution since it appears both methods of attachment would work equally well.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06
In regard to claim 4, Porter meets the claim limitations as discussed in the rejection of claim 3, and further teaches a fastener 500 securable to the prosthetic interface 100 and the bone anchor 200 (indirectly secured to the bone anchor through interface 100).  

Claim(s) 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (2011/0190907A1) in view of Randstroem (WO9740787A1).

In regard to claim 8, Porter meets the claim limitations as discussed in the rejection of claim 2, but does not teach connector 520 is a pyramid connector. 
Randstroem teaches a pyramid connector 42.  
When Randstroem’s connector is attached to the distal end of 520, then the pyramid will be connected to the failsafe of figure 11 and secured directly to the prosthetic interface 100 (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pyramid connector of Randstroem at the distal end of the output shaft 20 of Porter in order to provide a universal way to connect the failsafe and ossteointegrated device to an external prosthesis.
In regard to claim 9, Porter teaches a transcutaneous assembly to anchor an external prosthetic device to a bone, the transcutaneous assembly comprising: 
a bone anchor 200 implantable into bone 80 and defining a longitudinal length (fig 1A), the bone anchor 200 including a male end (distal end 202) configured to extend from the bone 80 (fig 1A) along the longitudinal length; 
a prosthetic interface 100 configured for implantation external to the bone 80 (fig 1A) and configured to receive the male end of the bone anchor (202) to secure the prosthetic interface 100 to the bone anchor 200 (fig 1A); 
a connector 520 releasably securable directly to the prosthetic interface 100 (see claim 510) and releasably couplable to a prosthetic external to the bone (capable of being connected to a prosthetic device due to the configuration) or external to soft tissue (fig 1A), 
and a failsafe (see center portion of 522 fig 11; [0037]) releasably couplable to the connector external to the bone and external to the soft tissue (fig 1A).  
However, Porter does not teach the pyramid connector.
Randstroem teaches a pyramid connector 42 including a proximal screw portion 34 and wherein the proximal screw portion 34 is threadably securable to a threaded interface of a body of the prosthetic interface. (fits within threaded boy 36 which will fit within the interface when combined)
When Randstroem’s connector is attached to the distal end of 520, then the pyramid will be connected to the failsafe of figure 11 and secured directly to the prosthetic interface 100 (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pyramid connector of Randstroem at the distal end of the output shaft 20 of Porter in order to provide a universal way to connect the failsafe and ossteointegrated device to an external prosthesis.
In regard to claim 20, Porter teaches a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 200 implantable into bone 80 and defining a longitudinal length, the bone anchor 200 including a male end 202 configured to extend from the bone 80 along the longitudinal length (fig 1A; distal end is male 202); 
a prosthetic interface 100 configured for implantation external to the bone 80 (fig 1A) and configured to receive the male end 202 of the bone anchor 200 to secure the prosthetic interface 100 to the bone anchor 200 (see fig 1A); 
However, Porter does not teach a pyramid connector.
Randstroem teaches a pyramid connector 42 releasably securable directly to the prosthetic interface (see screw 34), the pyramid connector 42 connectable to a prosthetic external to the bone and soft tissue (standard endoskeletal connector so capable of connecting to an external prosthetic) and connectable to a failsafe external to the bone and the soft tissue (standard endoskeletal connection therefore capable of connecting to a failsafe).  
When Randstroem’s connector is attached to the distal end of 520, then the pyramid will be connected to the failsave of figure 11 and secured directly to the prosthetic interface 100 (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pyramid connector of Randstroem at the distal end of the output shaft 20 of Porter in order to provide a universal way to connect the failsafe and ossteointegrated device to an external prosthesis.

Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (2011/0190907A1) in view of Randstroem (WO9740787A1) and further in view of Lancieux (2012/0237900A1).

In regard to claim 15, Porter meets the claim limitations as discussed in the rejection of claim 9, but does not teach the prosthetic interface 100 and the bone anchor 200 are configured to mate through a tapered interference fit.  
Lancieuz teaches an osseointegrated implant with a tapered interference fit between components [0034].  
It would have been obvious to one of ordinary skill in the art at the time the ivneniton was filed to use Lancieux’s attachment between the interface and bone anchor of Porter through functional substitution since it appears both methods of attachment would work equally well.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06
In regard to claim 16, Porter meets the claim limitations as discussed in the rejection of claim 15, and further teaches a fastener 500 securable to the prosthetic interface 100 and the bone anchor 200 (connects indirectly to the bone anchor via 100).  
In regard to claim 19, Porter meets the claim limitations as discussed in the rejection of claim 9, and further teaches the prosthetic interface 100 is configured for soft tissue ingrowth and vascularization after implantation.   (claim 15: done structure has a pore size ranging from about 100 to about 600 microns; the dome-shaped structure is 102 of 100 in figure 1A)

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (2011/0190907A1) in view of Randstroem (WO9740787A1) and further in view Bachus (2008/0288087A1) and further in view of Aulie (5139524).

In regard to claims 10-11, Porter meets the claim limitations as discussed in the rejection of claim 9, but does not teach the failsafe as claimed. 
Bachus teaches the failsafe includes: a first connection 60 connectable to the connector (standard endoskeletal connector therefore connectable given the right componentry); a central tube (see annotated figure) connectable to the first clamp (fig 23-25), the central tube configured to fail by bending when a predetermined moment is applied to the central tube (fig 24);
and a second connection 62 connectable to the central tube (see annotated figure) and to the prosthetic (standard endoskeletal connector therefore connectable given the right componentry), the first connection 60 and the second connection 62 configured to rotate with respect to the central tube when a predetermined torque load is applied to at least one of the first connection or the second connection (fig 24; note rotation in which direction is not specified).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the failsafe of Bachus in place of the failsafe of Porter through functional equivalents since both failsafes protect an osseointegrated prosthetic device and it appears both would work equally well.  MPEP 2144.04
However, Porter in view of Bachus does not teach the connections are clamps or a plurality of screws securable to the first connector.
Aulie teaches the use of clamps 14 and a plurality of screws 22 to secure the first clamp to the connector (fig 3, clamp securable to a male pyramid).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the connector of Aulie in place of the connector of Porter in view of Bachus through functional equivalents since both standard endoskeletal prosthetic connectors. MPEP 2144.06

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Randstroem (WO9740787A1).

In regard to claim 20, Breso teaches a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 1 implantable into bone and defining a longitudinal length, the bone anchor including a male end (distal end) configured to extend from the bone along the longitudinal length (fig 2); 
a prosthetic interface 3 configured for implantation external to the bone and configured to receive the male end of the bone anchor 1 (fig 2) to secure the prosthetic interface 3 to the bone anchor 1
and a connector 9 releasably securable directly to the prosthetic interface 3 (fig 2), the connector 9 connectable to a prosthetic external to the bone (standard endoskeletal adapter therefore connectable to a prosthetic) and soft tissue and connectable to a failsafe external to the bone and the soft tissue (able to be connected to a failsafe via the standard endoskeletal connection).  
However, Breso does not teach the connector is a pyramid connector.
Randstroem teaches the connector is a pyramid connector 42.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the male pyramid of Randstroem in place of the female connector of Breso through functional equivalence since both adapters are standard endoskeletal adapters and interchangeable in the art of prosthetics.  MPEP 2144.06II
In regard to claim 21, Breso meets the claim limitations as discussed in the rejection of claim 20, and further teaches a bolt 11 securable to the prosthetic interface 3 and the bone anchor 1 to reversibly secure the prosthetic interface to the bone anchor (separate pieces therefore able to be reversibly secured by removing bolt 11), the bolt 11 removable from the bone anchor 1 and the prosthetic interface 3 external to the soft tissue and the bone (see figure 2, removable via the female portion of connector 9), the bolt 11 positioned beneath the connector 9 (fig 2; beneath depends on the orientation of the limb).  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Randstroem (WO9740787A1) and further in view of Lancieux (2012/0237900A1) and further in view of Grundei (2004/0068324A1).

In regard to claim 22, Breso meets the claim limitations as discussed in the rejection of  claim 21, and further teaches the prosthetic interface 3 is configured for soft tissue ingrowth and vascularization after implantation (portion 2 connected to 3), and wherein the prosthetic interface 3 and the bone anchor 1 are configured to mate through a tapered interference fit.
However, Breso remains silent to if the tapered fit is interference and remains silent to if the interface is configured for soft tissue ingrowth.
Lancieuz teaches an osseointegrated implant with a tapered interference fit between components [0034].  
It would have been obvious to one of ordinary skill in the art at the time the ivneniton was filed to use Lancieux’s attachment between the interface and bone anchor of Porter through functional substitution since it appears both methods of attachment would work equally well.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06II
Grundei teaches an osseointegrated implant with an interface configured for soft tissue ingrowth and vascularization after implantation (8, surrounding the exterior of 7 is steel wool).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Grundei’s steel wool layer on the interface of Breso in order to allow for better integration and stabilization of the implant within the body.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breso (WO2008/092967A1).

In regards to claim 2, Breso discloses a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 1 implantable into bone and defining a longitudinal length, the bone anchor including a male end (distal end) configured to extend from the bone along the longitudinal length; 
a prosthetic interface 3 configured for implantation external to the bone and configured to receive the male end of the bone anchor 1 (distal end of 1) to secure the prosthetic interface 3 to the bone anchor 1 (see figure 2); 
and a connector 9 releasably securable (separate pieces as shown in figure 2, therefore able to be released when screw is taken out) directly to the prosthetic interface 3, the connector 9 configured to connect to a prosthetic (standard endoskeletal adapter therefore able to be connected to a standard prosthetic device) or to a failsafe external to the bone and external to soft tissue.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Lancieux (2012/0237900A1).

In regard to claim 3, Breso meets the claim limitations as discussed in the rejection of claim 2, and further teaches the prosthetic interface 3 and the bone anchor 1 are configured to mate through a tapered interference fit (see figure 2; the fit is clearly tapered).  
While Breso remains silent if the fit is an interference fit it appears to be in figure 2. 
Lancieuz teaches an osseointegrated implant with a tapered interference fit between components [0034].  
It would have been obvious to one of ordinary skill in the art at the time the ivneniton was filed to use Lancieux’s attachment between the interface and bone anchor of Porter through functional substitution since it appears both methods of attachment would work equally well.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06
In regard to claim 4, Breso meets the claim limitations as discussed in the rejection of  claim 3, and further teaches a fastener 11 securable to the prosthetic interface 3 and the bone anchor 1.
In regard to claim 5, Breso discloses the transcutaneous device of claim 4, and further discloses the fastener 11 is configured to reversibly secure the prosthetic interface 3 to the bone anchor 1 (see fig 2; screw extends through both 3 and 1) and is removable from the bone anchor and the prosthetic interface external to the soft tissue and the bone (11 is capable of being removed through the female portion of 9 as shown in figure 2, external to the limb).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Lancieux (2012/0237900A1) and further in view of Grundei (2004/0068324A1).

In regard to claim 6, Breso meets the claim limitations as discussed in the rejection of claim 4, and further teaches the bolt 11 is positioned below the connector 9 (figure 2; since below is not defined this could be any position dependent on the orientation of the limb) but remains silent to the type of bolt applied.  
Grundei teaches the fastener is an axial taper bolt (18; bolt is tapered along the long axis of fig 1).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the axial taper bolt in place of the bolt of Breso because axial taper bolts have increased pullout strength compared to a straight bolt.

Claim(s) 9, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Randstroem (WO9740787A1).

In regard to claim 9, Breso teaches a transcutaneous assembly to anchor an external prosthetic device to a bone, the transcutaneous assembly comprising: 
a bone anchor 1 implantable into bone and defining a longitudinal length, the bone anchor 1 including a male end (distal end) configured to extend from the bone along the longitudinal length; 
a prosthetic interface 3 configured for implantation external to the bone and configured to receive the male end of the bone anchor 1 (fig 2) to secure the prosthetic interface 3 to the bone anchor 1; 
a connector 9 releasably securable directly to the prosthetic interface 3 (fig 2; releasbly securable since separate pieces attached by a screw) and releasably couplable to a prosthetic external to the bone or external to soft tissue (capable of connecting to a prosthetic since 9 is a standard endoskeletal adapter; releasably connected via screws);
a failsafe (see notch proximal of 9 in figure 3) releasably coupleable to the connector 9 (releasable when notch breaks) and external to the soft tissue (fig 2).
However, Breso does not teach the connector is a pyramid.
Randstroem teaches a pyramid connector 42 including a proximal screw portion 34, and wherein the proximal screw portion 34 is threadably securable to a threaded interface of a body 36 (will be within the interface when applied to Breso).
When Randstroems connector is attached to the distal end 9 of Breso, then the pyramid will be connected to the failsafe of Breso and secured directly to the prosthetic interface 100 (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pyramid connector of Randstroem in place of the female connector of Breso through functional substitution since both connectors are standard endoskeletal adapters and would work equally well.  MPEP 2144.06II
In regard to claim 14, Breso meets the claim limitations as discussed in the rejection of claim 9, and further teaches the threaded interface of the body of the prosthetic interface 3 is configured to receive a distraction bolt 22 when the connector 9 is removed. (fig 2; able to still receive the bolt if the connector 9 is removed)
In regard to claim 17, Breso meets the claim limitations as discussed in the rejection of claim 15, and further teaches the fastener 11 is configured to reversibly secure the prosthetic interface 3 to the bone anchor 1 and is removable from the bone anchor 1 and the prosthetic interface 3 external to the soft tissue and the bone.  (fig 2; removable via the female connector 9)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breso (WO2008/092967A1) in view of Randstroem (WO9740787A1) and further in view of Grundei (2004/0068324A1).

In regard to claim 18, Breso meets the claim limitations as discussed in the rejection of  claim 15, and further teaches the fastener 11 is a bolt positioned beneath the connector 9 (beneath depends on the orientation of the limb).
However, Breso does not teach the bolt is an axial taper bolt.
Grundei teaches the fastener is an axial taper bolt (18; bolt is tapered along the long axis of fig 1).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the axial taper bolt in place of the bolt of Breso because axial taper bolts have increased pullout strength compared to a straight bolt.

Response to Arguments
The applicant’s appeal brief submitted 3/9/2022 has been fully considered.  
The applicant’s arguments have been found convincing and a second non-final has been issued as noted above.  Accordingly the arguments are all rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774